UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6810



In Re:   CORNELIUS TUCKER, JR.,

                                                       Petitioner.



                            No. 07-7056



In Re:   CORNELIUS TUCKER, JR.,

                                                       Petitioner.


                On Petitions for Writ of Mandamus.
                 (5:07-hc-02039; 5:07-hc-02128-H)


Submitted:   September 10, 2007      Decided:   September 21, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In these consolidated petitions, Cornelius Tucker, Jr.,

petitions for writs of mandamus seeking orders directing two

district court judges to appoint a psychiatrist to examine Tucker,

and to hold a hearing under 18 U.S.C. § 4243(c) (2000).                           We

conclude that Tucker is not entitled to the requested relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.                In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                 Further, mandamus is a

drastic     remedy      and   should      be      used   only   in   extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                   In a

prior appeal, we approved the district court’s decision to delay

the § 4243(c) hearing until Tucker’s release from state custody.

United States v. Tucker, 153 F. App’x 173 (4th Cir. 2005) (No. 05-

4336(L)).        Nothing has changed in the interim to affect that

decision.    See Tucker v. United States, 197 F. App’x 230 (4th Cir.

2006) (No. 06-6046) (affirming district court’s denial of 28 U.S.C.

§ 2241 (2000) petition raising similar claim).

            Accordingly, although we grant leave to proceed in forma

pauperis    in    No.   07-6810,     we    deny    the   petitions   for   writ   of

mandamus.    We dispense      with     oral    argument    because the facts and




                                          - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                 PETITIONS DENIED




                              - 3 -